DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-3 and 5-18 are pending. Claims 10-18 are withdrawn. Claims 1-3 and 5-9 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach or suggest the alkyl group being substituted with -CHOH. However, the Examiner contends that Sick teaches this compound. Sick teaches that the polybutadiene diol may be hydrated polybutadiene diol (see claim 4). Hydrated polybutadiene diol would necessarily have a CH2 group being replaced by -CHOH as inherent to the hydration of the double bonds to provide hydrated polybutadienediol. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al. (U.S. PGPUB No. 2017/0265547) in view of Katsuyama (U.S. PGPUB No. 2018/0123172).

I.	Regarding claims 1, 2, 5 and 6, Sick teaches a polyurethane composition for preparing artificial turf (abstract) comprising: a first polyol, having a formula as represented by Chemical Formula 1 (0027-0030); a second polyol, which may be hydrated polybutadienediol which would have a formula as represented by Chemical Formula 2 (0028 and claim 4, note that if the double bonds are hydrated that would result in a CH2 group being substituted with a -CHOH group); a polyisocyanate (0018); an isocyanate curing agent (0010); and a tin-based catalyst (0090). Sick does not teach the inclusion of a polyol as claimed having an unsaturated bond (note that in a preferred embodiment, Sick’s polybutatadiendiol is completely hydrogenated). Sick fails to teach the inclusion of an antistatic agent as claimed. 
However, Katsuyama teaches a lithium bis(fluorosulfonyl)imide salt as an antistatic agent (abstract) for potential use in artificial turf (0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 

II.	Regarding claim 7, Sick in view of Katsuyama teach all the critical limitations of claim 1, but fail to teach the claimed amounts of the first polyol, second polyol and the polyisocyanate. However, the amounts of the polyols and polyisocyanate will dictate the final curing properties of the composition, such as the crosslink density and hardness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage .

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Katsuyama as applied to claim 2 above, and further in view of Sim (KR 2016 0049825, reference is made to the previously provided machine translation of the disclosure).

	Regarding claim 3, Sick in view of Katsuyama teach all the limitations of claim 2 including an isocyanate curing agent (see above), but fail to teach the use of a mixture of an .

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Katsuyama as applied to claim 1 above, and further in view of Kurth et al. (U.S. PGPUB No. 2002/0119321).

	Regarding claim 8, Sick in view of Katsuyama teach all the limitations of claim 1, but fails to teach the inclusion of acetone. However, Sick does teach that blowing agents may be included (0099). Furthermore, Kurth teaches that acetone is a conventional blowing agent (0055). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute acetone for Sick in view of Katsuyama’s generic blowing agent.  One would have been motivated to make this modification as one could have made the substitution with a reasonable expectation of success (note that Kurth teaches the acetone blowing agent in similar polyurethane compositions, see Kurth at abstract), and the predictable result of providing a polyurethane composition for artificial turf.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick in view of Katsuyama as applied to claim 1 above, and further in view of Malz et al. (U.S. PGPUB No. 2006/0122076).

	Regarding claim 9, Sick in view of Katsuyama teach all the limitations of claim 1, but fails to teach the inclusion of a heat stabilizer. However, Malz teaches a phenolic heat stabilizer (abstract and 0002) for use with polyurethanes (0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Malz’s heat stabilizer in Sick in view of Katsuyama’s composition. One would have been motivated to make this modification to prevent deterioration of the polyurethane (see Malz at 0002).

Conclusion
	Claims 1-3 and 5-18 are pending. 
Claims 10-18 are withdrawn. 
Claims 1-3 and 5-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 19, 2021Primary Examiner, Art Unit 1796